Judge PARKER
dissenting.
I respectfully dissent. The reasonable belief that a person is entitled to use a motor vehicle includes both permission to operate the vehicle and the legal right to operate the vehicle. The authority given by the person in possession to another to use a vehicle does not authorize an unlawful act. One may have permission without having the legal right to do an act. Therefore, the word “entitle” in the context of an automobile insurance policy should not be limited to the question of permission. In my view, a person without a driver’s license cannot as a matter of law have a reasonable belief that he is entitled to operate a motor vehicle.
*182Furthermore, if the question to be submitted to the jury is the subjective reasonable belief of the driver that he was entitled to operate the vehicle, that person, defendant Slater, has admitted that he did not have such a belief.
For these reasons, I vote to affirm.